       Case 3:16-cr-00255-RDM Document 103 Filed 01/21/21 Page 1 of 1




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,

      v.                                       3:16-CR-255
                                               (JUDGE MARIANI)
CHAY WRIGHT,

                     Defendant.

                                          ORDER

      AND NOW, THIS 21 ST DAY OF JANUARY, 2021, for the reasons set forth in the

Court's accompanying memorandum opinion, IT 15 HEREBY ORDERED THAT:

   1. Defendant's Motion to Suppress Seizure of Defendant (Doc. 76) is DENIED.

  2. Defendant's Motion to Suppress Search of Residence (Doc. 78) is GRANTED IN

      PART AND DENIED IN PART AS FOLLOWS:

           a. The contents of the locked metal box found in Defendant Wright's bedroom

              are SUPPRESSED.

           b. The motion is denied is all other respects.
